Citation Nr: 1044715	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to 
include consideration of compensation under 38 U.S.C.A. § 1151 
for gingival hyperplasia, due to medication prescribed by VA for 
service-connected epilepsy.

2.  Entitlement to an increased rating greater than 20 percent 
for epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1970 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and January 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The Veteran had a hearing before the Board in February 2008 and 
the transcript is of record.  Thereafter, the Veterans Law Judge 
(VLJ) who conducted the February 2008 hearing retired from the 
Board.  The Veteran was informed of the presiding VLJ's 
retirement in a July 2010 letter and was given an opportunity to 
request a new hearing.  The Veteran did not respond to this 
letter and, therefore, the Board will proceed considering the 
evidence of record.  

The case was brought before the Board in January 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The Board notes the claim has been appropriately recharacterized 
to best fit the intentions of the Veteran in pursuit of his 
claim.  As will be discussed below, although the Veteran filed a 
claim for service connection for a dental disorder claimed as 
secondary to his service-connected epilepsy, his arguments, 
statements and submitted medical research indicate the Veteran's 
claim really is grounded on the contention that VA prescribed 
Dilantin caused his current chronic periodontal disease.  The 
Veteran indicates he has been using Dilantin to control his 
service-connected epilepsy for over thirty years and as a side 
effect his gums have deteriorated.  For these reasons, the issue 
has been appropriately recharacterized above.

The Board notes the Veteran also perfected an appeal as to 
entitlement to service connection for a right knee disorder.  
This claim was granted in May 2010 where the RO awarded service 
connection and assigned the initial ratings for the Veteran's 
right knee disability.  The Veteran has not indicated 
disagreement with these initial ratings and, therefore, the 
matter is no longer before the Board here.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Veteran claims Dilantin, the medication he takes for his 
service-connected epilepsy, causes significant side-effects, to 
include gingival hyperplasia, fatigue, poor concentration and 
sexual dysfunction.  These side-effects are the primary basis of 
both his dental and increased rating claims.  

Service Connection (Dental)

The Veteran claims that his 30 year history of taking Dilantin 
for his service-connected seizures caused his gums to be swollen, 
which in turn made it very difficult to adequately care for his 
teeth.  He claims his current periodontal disease, to include 
gingival hyperplasia, is due to Dilantin, a medication taken to 
control his service-connected epilepsy.

During his hearing before the Board in February 2008 he testified 
that he was never warned of the consequences of taking Dilantin.  
He has since tried other medications to control his seizures, but 
because Dilantin was introduced so early on in his treatment of 
epilepsy, it is the only medication that consistently works.  

As indicated in the introduction, in light of the Veteran's 
contentions the Board concludes the Veteran's claim is more 
appropriately characterized as seeking compensation for his 
dental disorder under 38 U.S.C.A. § 1151 for gingival 
hyperplasia, due to medication prescribed by VA for service-
connected epilepsy.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The  RO never adjudicated this aspect of the Veteran's claim nor 
was the Veteran provided adequate notice of the elements 
necessary to establish his claim under 38 U.S.C.A. § 1151.  
Additionally, although the Veteran was sent duty-to-notify 
letters in March 2006 and February 2010, those letters did not 
fully conform to the Veterans Claims Assistance Act (VCAA) in 
that it did not notify him of the dental regulations and his 
ability to receive service connection for dental treatment 
purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for 
service connection is also considered to be a claim for VA 
outpatient dental treatment).  

Accordingly, the VCAA was not fully complied with and the RO must 
send a letter to the Veteran identifying the applicable 
regulations, the evidence necessary to substantiate the claim, 
the evidence presently of record, the Veteran's and VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death was service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary, and the proximate cause of 
the disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d) (emphasis 
added).  

This claim was previously remanded by the Board to afford the 
Veteran a VA dental examination to ascertain the likely etiology 
of the Veteran's dental condition, to include gingival 
hyperplasia, with consideration of the medical evidence of 
record.

Specifically, the record contained conflicting medical evidence 
with regard to the side-effects of Dilantin.  That is, in October 
2001, a VA physician noted that the Veteran's type of gingival 
response "is characteristic of...patients who are taking 
phenttoin."  The physician, however, did not feel the two were 
related in this case because the Veteran "was not on the 
medication until recently."  The Veteran, in contrast, testified 
that he had been on Dilantin for the past 30 years.  Private 
treatment records confirm the Veteran was using Dilantin at least 
since the 1980s.  

The record also contains a notation within a June 2006 VA 
examination that the Veteran has "gum recession secondary to 
Dilantin." The examiner at that time did not specifically 
comment on whether the Veteran's periodontal disease, to include 
gingival hyperplasia, was related to Dilantin.

A December 2007 VA outpatient treatment record includes an 
opinion from a VA physician indicating that the Veteran's "use 
of Dilantin to control his seizures more likely than not has 
caused the [Veteran's] gingival hyperplasia..."  The Veteran also 
submitted internet research indicating the side-effects of 
Dilantin include periodontal disease.  

Again, the Board previously remanded this claim to obtain a VA 
opinion opining whether the Veteran has a current dental 
condition attributable to his epilepsy, to include the use of 
Dilantin.  The Board specifically requested in the Remand that 
the VA dentist consider the internet research and claims folder 
in rendering the opinion. 

In March 2010, without reviewing the claims folder, the VA 
dentist opined that the Veteran's dental condition was not due to 
Dilantin or any other incident of the military, but rather more 
likely attributable to non-military factors such as "hereditary, 
smoking, poor compliance and poor oral care."  The Board finds 
noteworthy that VA outpatient treatment records confirm the 
Veteran has a long history of smoking.

After review of the claims folder, the VA dentist indicated in an 
April 2010 addendum that "there was no evidence found to change 
the opinion of the examiner in the attached compensation and 
pension dental evaluation."

The Board does not find the March 2010 opinion with April 2010 
addendum adequate.  The prior remand specifically requested the 
VA dental examiner to consider the internet research and other 
medical evidence in the claims folder.  While the April 2010 
addendum indicates the VA dentist reviewed the claims folder, no 
specific rationale was provided by the examiner reconciling the 
conflicting evidence in the file, to include the internet 
articles, and the VA medical opinions addressing a relationship 
between Dilantin and gingival hyperplasia within October 2001, 
June 2006 and December 2007 treatment records.  

The Board further notes that no medical opinion has opined with 
whether the VA Medical Center acted with carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault in prescribing Dilantin; whether the Veteran's 
dental condition was a reasonably foreseeable side-effect of 
taking Dilantin or whether the VA failed to fully inform the 
Veteran of such foreseeable risks.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361(d).

For these reasons, the Board does not find the March 2010 medical 
opinion with April 2010 addendum adequate or responsive to the 
Board's prior remand or otherwise adequate to render a decision 
here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one); see also Stegall v. West, 11 Vet. App. 268 
(1998) (holding the Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

A new VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2010 to the present.

Increased Rating (Epilepsy)

The claim was last remanded to afford the Veteran a Statement of 
the Case (SOC) with regard to his appeal seeking a higher rating 
for his service-connected epilepsy.  

The Veteran never actually claimed entitlement to an increased 
rating for his epilepsy.  Indeed, in an August 2006 statement, 
the Veteran's representative made it clear that the Veteran was 
not appealing his current epilepsy rating, but rather was seeking 
service-connection and separate ratings for the side-effects 
associated with the medication he takes for his epilepsy.  

The RO, in denying service connection for these various claimed 
conditions, also granted the Veteran an increased rating for his 
epilepsy from 10 percent to 20 percent in a January 2007 rating 
decision.  The Veteran appealed this decision within an April 
2007 substantive appeal form for the other issues.  Within the 
April 2007 substantive appeal form, the Veteran disagreed with 
the rating criteria for epilepsy in general indicating that if he 
were to get off his medication, he would have frequent enough 
seizures warranting a higher rating.  

Thereafter, it appears the RO again addressed and denied the 
increased rating claim in an October 2007 Supplemental SOC 
(SSOC).  The claim was intermingled with the Veteran's claim 
seeking service connection for chronic fatigue syndrome, claimed 
as secondary to service-connected epilepsy.  The Veteran 
responded by requesting a video hearing in reference to his 
appeal addressed in the October 2007 SSOC.  

Due to the ambiguity in the record, the Board determined in its 
January 2009 Remand that the increased rating epilepsy claim was 
not properly before the Board, but rather required a remand to 
allow the RO to provide the Veteran with a SOC specifically on 
the issue of entitlement to an increased rating greater than 20 
percent for epilepsy.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Despite the Remand order, the RO neglected to provide the Veteran 
with a SOC on the issue of entitlement to an increased rating 
greater than 20 percent for epilepsy.  See Stegall, 11 Vet. App. 
at 268 (holding the Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

However, this issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for a 
dental disorder, to include consideration 
of compensation under 38 U.S.C.A. § 1151 
for gingival hyperplasia, due to medication 
prescribed by VA, including the relevant 
dental regulations outlining the Veteran's 
ability to receive service connection for 
dental treatment purposes and addressing 
his claim for compensation under 38 U.S.C. 
§ 1151.  Specifically, the RO must notify 
the Veteran of the current elements 
necessary to establish a 38 U.S.C. § 1151 
claim as amended in 38 C.F.R. § 3.361.  

2.  Obtain the Veteran's medical records 
from the VA Medical Center in Fargo, North 
Dakota from April 2010 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After receiving the above VA medical 
records, to the extent available, schedule 
the Veteran for a dental examination to 
ascertain what kind of dental problems he 
has and whether any dental disability was 
caused or aggravated by taking Dilantin, 
his epilepsy or any other incident of his 
military service.  The examiner is also 
asked to address the questions below 
related to the possibility of the Veteran's 
dental problems having been due to the 
medication administered by VA.  
Specifically, the examiner is asked to 
address the following questions:

*	What dental condition(s) (in addition 
to gingival hyperplasia) does the 
Veteran have? Are the dental 
conditions "periodontal diseases" 
and, if so, are they acute or chronic?

*	Identify any dental disorder which is  
due to the administration of 
medication, to include Dilantin.  Is 
any identified dental disorder not a 
reasonably expected or necessary 
consequence of the medication(s) 
prescribed? 

*	The examiner should comment as to 
whether there is an indication of lack 
of skill, negligence, or other fault 
on the part of the VA in the 
administration of Dilantin afforded to 
the Veteran in the course of treatment 
for epilepsy.

In considering this question, the 
examiner should consider the Veteran's 
condition before and after that 
treatment. The examiner cannot consider 
as being due to that treatment any 
natural progress of disease or injury or 
any changes that were merely coincidental 
with that treatment. Rather, a causal 
connection is required. To be causally 
linked to the administration of 
medication, any additional disability or 
increase in severity due to the VA 
treatment must have been the result of 
hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions 
and consequences of those decisions. In 
addition, the examiner should specify 
whether any additional disability or 
increase in severity of disability due to 
the administration of medication was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was 
a "not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered. A 
"reasonably foreseeable and unavoidable 
potential outcome" would be one which the 
examiner might, for example, caution the 
patient about prior to the procedure or 
administration of medication, as a 
potential unavoidable risk or potential 
side effect of the medication.

The examiner is advised to support opinions 
by clinical evidence. The examiner should 
provide complete explanations for all 
his/her opinions. If the examiner cannot 
answer any of these questions without 
resorting to medically unsupported 
speculation, the examiner should provide a 
complete, detailed explanation of his/her 
inability to do so.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving all 
conflicting medical evidence, to include 
medical literature provided by the Veteran 
and VA opinions rendered in October 2001, 
June 2006, December 2007, March 2010 and 
April 2010. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  Provide the Veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
increased rating greater than 20 percent 
for epilepsy.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order 
to perfect an appeal of this issue to 
the Board. See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

5.  After the above is complete, 
readjudicate the Veteran's dental claim, 
specifically considering the criteria 
under 38 U.S.C.A. § 1151 and 38 C.F.R. § 
3.361.  If the claim remains denied, issue 
a supplemental statement of the case to 
the Veteran and his representative.  They 
should be given an opportunity to respond, 
before the case is returned to the Board

The Board intimates no opinion as to the ultimate outcome of 
these claims. The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the Veteran until further notice is obtained.  

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

